Title: To Thomas Jefferson from Duncan Rose, 12 February 1781
From: Rose, Duncan
To: Jefferson, Thomas


Richmond, 12 Feb. 1781. Has obtained “a final settlement” with the auditors but is “in want of the amount of the Inclosed warrant out of the Ballance due me from the Publick, and understand that no money will be paid to private individuals on warrants drawn by the Auditors without being countersigned by Your Excellency‥‥ I hope this request will be granted by your Honorable Board when it is consider’d that I have invariably advanced the Publick every shilling I could command from time to time.”
